SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said district court be and it hereby is AFFIRMED.
The district court has issued many opinions in this matter that address both the relevant facts and most of Gavenda’s arguments. See, e.g., Gavenda v. Orleans County, No. 95-CV-0251E(SC), 2000 WL 1375590 (W.D.N.Y. Sept.21, 2000)(denying post-verdict motions); Gavenda v. Orleans County, No. 95-CV-0251E(SC), 1997 WL 65870 (W.D.N.Y. Feb.10, 1997) (granting partial summary judgment); Gavenda v. Orleans County, No. 95-CV-0251E(SC), 1996 WL 685740 (W.D.N.Y. Nov.22, 1996) (denying injunctive relief and motion to amend). We have considered each of Gavenda’s arguments and find that each one was (1) waived by failing to present it properly to the district court, (2) is wrong for substantially the reasons presented in the district court’s opinion addressing the issue; or (3) is based on an error whose correction would not have affected the outcome of the trial.
For the reasons set forth above, the judgment of the district court is AFFIRMED.